Title: To Benjamin Franklin from William Franklin, 30 April 1766
From: 
To: 


Honoured Father
Burlin. 30th April, 1766
Your Favour of the 25th. of Febry. is just come to hand. The one you mention to have sent me on the 16th. I have not receiv’d. Perhaps it was on Board that unfortunate Vessel from Bristol which was lost on our Coast. If so, and you have kept any Copy do favour me with it for I should be very loath to lose any of your Letters.
You cannot conceive the Satisfaction which the Accounts of your Examination at the Bar of the H. of Commons have afforded your Friends. Dr. Fothergill and Mr. Whitefield have mentioned your Behaviour on the Occasion in high Terms. I am told that the latter says America owes the Repeal of the Stamp Act to the assiduous Endeavours of Alderman Trecothick, Capel Hanbury and Dr. Franklin. I can’t learn however that any of the Merchants have mentioned your Services at all. It would appear by their Letters that each of them would willingly have his Correspondents think that he alone by his Interest and Management had done every Thing that was done in favour of the Colonies. If you obtain a Copy of your Examination, pray send it me. The N.Y. Mercury of Monday, contains a very sensible judicious Letter from the Committee of Merchants in London but you will see notwithstanding our Advertisement directly counter to their Advice, and I really fear our People’s Indiscretion will be such as to [frustrate?] all endeavours to serve them. However, I shall strive to get our Assembly to address the Parliament in the manner you [mention?].
 I don’t wonder at your disapproving my mentioning in my Speech the villainous Reports of the Proprietary Officers. It is impossible for you at so great a Distance to be acquainted with every Circumstance necessary to form a right Judgment of the Expediency or Inexpediency of particular Transactions. I have all the Evidence the Nature of the Case will admit, that They had taken their Measures so effectually with the Presby[terians] and the Sons of Liberty in this Province, that had it not been for the Paper I publish’d in Answer to the Lodge-Paper, I should have had my House pull’d down about my Ears and all my Effects destroy’d. I did not think the Notice I took of this in my Speech to be concerning myself with the Affairs of Pensylvania, all I intended by it was to fix a Brand of Infamy on the Transactions of the Officers of that Government within this Province, and I should have done the same had the Officers of New York, or any other Colony, given the like Occasion. All my Friends in every Part of the Province have approv’d my Conduct, and I have ever since experienc’d the good Effects of it; having, by thus removing the Prejudices of the People, render’d abortive every successive Attempt of my Adversaries to hurt me. For my Part I always think it best to nip in the Bud every Report which may tend to hurt a Man’s Character or Interest; and that no Man should deem such Reports below his Notice. Governor Hutcheson, for Instance, knew very well that his Enemies had by their Intrigues spirited up the Populace against him, and made them believe, among other Things, that he was a Promoter of the Stamp Act. But he thought it beneath him to take any Pains to undeceive the People, in Consequence of which the Reports gain’d Credit, his House and Effects were destroy’d, and his Life endangered. It is possible that the Province will be obliged to make him some Reparation but great Part of his Loss is irreparable. On the whole, I am of Opinion, that it is best at all Times, but more especially in Times of Ferment and Confusion, for a Man to lower himself a little, rather than let others lower him.

Enclosed are two Applications for Favours from the Ministry, One from Col. Croghan, and the other from Mr. Geo. Reed of New Castle. They are both our Friends, and, I doubt not, but if you can that you will serve them. Croghan is highly incens’d at the Treatment he has received from the Proprietary Officers in Pensylvania and has been a means of bringing Sir Wm. Johnson and Genl. Gage to think favourable of the Assembly Party, and to wish them Success. A few of us, from his Encouragement, have form’d a Company to purchase of the French settled at the Illinois, such Lands as they have a good Title to, and are inclined to dispose of. But as I thought it would be of little Avail to buy Lands in that Country unless a Colony was established there, I have drawn up some Proposals for that Purpose, which are much approved of by Col. Croghan and the other Gentlemen concerned in Philadelphia and are sent by them to Sir Wm. for his Sentiments; which when we receive, the whole will be forwarded to you. It is proposed that the Company shall consist of 12 now in America, and if you like the Proposals, you will be at Liberty to add yourself, and such Gentlemen of Character and Fortune in England, as you may think will be most likely to promote the Undertaking. Mr. Galloway has met with a Pamphlet at Mr. Hall’s, on the Subject, which I wish I had seen before I had drawn up the Proposals, as it might have afforded some Hints. However, as I believe you have not seen it, it being printed, and I believe wrote, in Scotland, I send it enclosed. You will find your Name mentioned in it, page 52. Pray did you receive the Carolina Pamphlet I sent you.
I would not have you stop the Chronicles coming from the G.P.O. unless you can contrive some other cheaper Way for me to get them. But the Gazette and Magazines I would have stopp’d immediately. In the last Pacquet they missd sending me No. 1429, of the Chronicle. I wish I had it, as the Want of it spoils my Set. Betsy desires me to return her most cordial Thanks for the Notice you have taken of her Nephew. Enclosed is a Letter for him, which please to send, and let that for Miss Clarke be put in the Penny Post Office. Upon an Invitation from my Mother we have been at Philadelphia and spent a Fortnight very agreeably. I intended to have copy’d this, but some Gentlemen from Philadelphia are just come in which prevents, and indeed hinders me, from adding several other Matters. Betsy joins in Duty with your dutiful Son
Wm: Franklin
